DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (JP S57-138403, with English machine translation) in view of one of Maekita (JP2009-166554, with English machine translation), Maxwell (US 2006/0016536), or Hirano (JP S62-004610, with English machine translation).
Regarding claim 1, Kawakami discloses a tire having a tread portion comprising a plurality of longitudinal grooves, lateral grooves, and blocks (see center blocks A and side blocks B wherein lateral grooves and longitudinal grooves extend between and define the blocks). See Fig. 3 (Fig. 2 also shows full pattern but without shallow/deep parts). The tread includes three adjacent blocks (outermost block being a side block B, then an adjacent center block and a side block on opposing side of tread) and two longitudinal grooves between the blocks. The grooves are defined by shallow parts 5 and deep parts 4 (see Fig. 3). The shallow part forms a platform which extends between the side and center blocks (see Fig. 3). As illustrated, the shallow part (platform) is raised from a periphery of the lateral grooves (deep part 4) and has a shape protruding toward both sides in the circumferential direction relative to the 
Kawakami does not disclose a raised bottom portion on a groove bottom of the longitudinal groove adjacent to the outermost block. In the same field of endeavor of tire treads, Maekita discloses a tire having swelling parts 8 and 9 (raised bottom portions) that are raised from the bottom of longitudinal grooves and extend between adjacent blocks to restrict buckling and improve operation stability on snow (abstract, Figs.). Maxwell also discloses biting elements 40 (raised bottom portion) that are raised from the bottom of longitudinal grooves and extend between adjacent blocks to improve traction characteristics of the tire ([0001,0017]). Hirano discloses projections 5 (raised bottom portions) formed between blocks and raised from the groove bottom to improve snow grip (see Fig. 1a, 1b; abstract). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tread of Kawakami with raised bottom portions connecting the outermost block with an adjacent block in view of one of (1) Maekita's teaching to provide swelling parts to restrict buckling and improve snow stability (abstract); (2) Maxwell's teaching to provide biting elements 40 to improve traction characteristics of the tire ([0017]); or (3) Hirano's teaching to provide projections 5 to improve snow grip (abstract).
While Kawakami does not expressly teach the tire as a pneumatic tire with sidewalls and beads, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tire as pneumatic with sidewalls and beads since Examiner takes Official Notice that 
Regarding claims 2, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the height of the platform as 5 to 25% of the maximum groove depth of the lateral groove since Kawakami teaches that the depth d from the shallow portion to the deep groove portion is 5 to 40% of the shallow portion depth D (pg 2)--this yielding a platform height from the groove bottom ranging from about 5% to 29% ([depth d] / [total depth (d+D)] = 0.05 / (1+0.05) to 0.4 / (1+0.4)), said range overlapping the claimed range.
Regarding claims 3 and 10, while Kawakami does not expressly disclose the ratio of total area, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the area as claimed since (1) Kawakami clearly illustrates the blocks as occupying more than half the area of the shallow part of the tread, thus suggesting a ratio of greater than half; and (2) one would have been motivated adjust the size of the shallow part to facilitate the peeling of mud and snow adhering to the inside of the groove (pg 2).
Regarding claims 4 and 11, the deep to shallow part transition forms a step (see Fig. 4).
Regarding claims 5, 6, 12, and 13, a cut portion having a V-shape with angle of 90 degrees is formed in the platform (see annotated drawing below).

    PNG
    media_image1.png
    488
    604
    media_image1.png
    Greyscale

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (JP S57-138403, with English machine translation) in view of Maekita (JP2009-166554, with English machine translation).
Regarding claims 7 and 14, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the length ratio as claimed since (1) Maekita discloses that the swelling portion has a surface area of 50% of the groove area ([0033]), and (2) given that the swelling portion extends across the entire width of the groove (see Figs.), the area ratio amounts to a circumferential length ratio; thus, the swelling portion is 50% of the groove length. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (JP S57-138403, with English machine translation) in view of Hirano (JP S62-004610, with English machine translation).
Regarding claim 9, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the raised bottom portion with height of 35 to 75% of the maximum groove depth of the longitudinal groove since Hirano teaches configuring the height of the .

Allowable Subject Matter
Claims 8, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not further teach the raised bottom portion as having both end portions in the tire circumferential direction bent to a recess in a V-shape, and have a bend angle falling within a range from 60 to 170 degrees.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ROBERT C DYE/Primary Examiner, Art Unit 1749